Citation Nr: 1340891	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  05-37 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to increased apportionment of the Veteran's VA compensation benefits.


REPRESENTATION

Appellant is unrepresented	

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to October 1972.  The appellant is the Veteran's former spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 decision of the RO that denied the appellant's claim for an increased apportionment of the Veteran's compensation benefits.  In June 2010, the Board remanded the case for additional development.

In this case, effective January 2002, a special apportionment award of $213 per month was allocated to the appellant, which was the additional amount payable for a veteran with a spouse and one child.  The appellant and the Veteran divorced in December 2007; and the apportionment award was reduced to $127 per month, which was the additional amount payable for a veteran with one child.  In May 2009, the child, C., turned 18 years old; and the apportionment award was eliminated.  In May 2009, C. submitted her own claim to an apportionment of the Veteran's compensation benefits.  This claim was granted.  As C. did not appeal that decision, it is not in appellate status.  Thus, the issue currently before the Board is an increase in the apportionment awarded prior to May 1, 2009.   

The contested claims procedures are applicable in this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2010 remand, the Board directed that the Veteran and the appellant be requested to provide appropriate documentation of their incomes and expenses since December 2004 and July 2005, respectively.  Adjudication of the apportionment issue requires financial data from both the Veteran and the appellant.  In September 2010, the RO requested a current record of income and expenses from the Veteran and appellant.  In March 2012, the RO requested appropriate documentation of his income and expenses from December 2004.  Unfortunately, the appellant was never asked to provide appropriate documentation of her income and expenses from July 2005.  Further development is, therefore, needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to provide appropriate documentation of her income and expenses for 2006, 2007, 2008, and 2009.  

2.  The Veteran should be provided an additional opportunity to provide appropriate documentation of his income and expenses for 2005, 2006, 2007, 2008, and 2009.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


